The defendant was tried at December Term, 1944, Randolph Superior Court, upon an indictment charging him with carnal knowledge and abuse of his daughter, "a female child over twelve years and under sixteen years of age." G.S., 14-26.
Upon his conviction, he was sentenced for a term of ten years in the State's Prison. From this he appealed. His only exception is to the overruling of his demurrer to the evidence. The evidence was sufficient to sustain conviction, and the appeal is without merit.
In the proceedings of the lower court we find
No error.